ORDER

PER CURIAM.
Joseph Ashford (“Movant”) appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In his sole point on appeal, Movant contends the motion court erred in denying his motion without a hearing because the trial court lacked a factual basis to accept Movant’s guilty plea.
We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).